19-2132
     Pinedo Vasquez v. Garland
                                                                                   BIA
                                                                             Ruehle, IJ
                                                                           A099 198 314

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3   Square, in the City of New York, on the 17th day of August, two thousand
 4   twenty-two.
 5
 6   PRESENT:
 7              PIERRE N. LEVAL,
 8              RICHARD C. WESLEY,
 9              RICHARD J. SULLIVAN,
10                    Circuit Judges.
11   _____________________________________
12
13   CAROLA CLAUDETTE PINEDO
14   VASQUEZ,
15            Petitioner,
16
17                   v.                                          19-2132
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
1    _____________________________________
2
3    FOR PETITIONER:                         Frederick P. Korkosz, Albany, NY.
4
5    FOR RESPONDENT:                         Joseph H. Hunt, Assistant Attorney General;
6                                            Stephen J. Flynn, Assistant Director, Robert
7                                            Michael Stalzer, Trial Attorney, Office of
8                                            Immigration    Litigation,   United    States
9                                            Department of Justice, Washington, DC.

10          UPON DUE CONSIDERATION of this petition for review of a Board of

11   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

12   DECREED that the petition for review is DENIED.

13          Petitioner Carola Claudette Pinedo Vasquez, a native and citizen of Peru,

14   seeks review of a decision of the BIA affirming a decision of an Immigration Judge

15   (“IJ”) denying asylum and withholding of removal.* In re Carola Claudette Pinedo

16   Vasquez, No. A 099 198 314 (B.I.A. June 26, 2019), aff’g No. A 099 198 314 (Immig.

17   Ct. Buffalo Jan. 9, 2018). We assume the parties’ familiarity with the underlying

18   facts and procedural history.

19          We review the decision of the IJ as supplemented by the BIA. See Yan Chen

20   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).          We review findings of fact for




     * Pinedo Vasquez does not challenge the agency’s denial of relief under the Convention Against
     Torture.
                                                   2
 1   substantial evidence and review questions of law and the application of law to

 2   facts de novo. See Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009); see also

 3   8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of fact are conclusive

 4   unless any reasonable adjudicator would be compelled to conclude to the

 5   contrary.”). The likelihood of a future event is a finding of fact. See Hui Lin

 6   Huang v. Holder, 677 F.3d 130, 134 (2d Cir. 2012).

 7         To obtain asylum, an applicant must establish that she has suffered past

 8   persecution or has a well-founded fear of future persecution on account of “race,

 9   religion, nationality, membership in a particular social group, or political

10   opinion.”   8 U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R. § 1208.13(b).   A fear of future

11   persecution is “well-founded” when the applicant shows “a reasonable possibility

12   of suffering such persecution if [she] were to return to that country.” 8 C.F.R.

13   § 1208.13(b)(2)(B).

14         Pinedo Vasquez conceded that she did not suffer past persecution in Peru.

15   The agency also reasonably concluded that Pinedo Vasquez did not establish a

16   well-founded fear of future persecution. Pinedo Vasquez’s fear of future harm

17   by her ex-husband in Peru is too speculative to support a claim to relief. She

18   acknowledged that her ex-husband has not physically abused her since 2008 and

                                              3
 1   that he has not spoken to her since a video call in 2012. And while she testified

 2   that her ex-husband acted in a threatening manner on the 2012 video call, she did

 3   not indicate that he made any explicit threat on that call.           Moreover, Pinedo

 4   Vasquez and her ex-husband are now divorced, her ex-husband is in another

 5   relationship with the mother of his other children, she intends to live in a place

 6   where she would not be easily found, and Pinedo Vasquez’s daughters, who speak

 7   to their father regularly, are unlikely to tell him about her whereabouts because

 8   they witnessed his abuse.        Given the foregoing, the agency did not err in

 9   concluding that Pinedo Vasquez’s fear of harm was too speculative. See Jian Xing

10   Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid support in

11   the record . . . [an applicant’s] fear is speculative at best.”); see also Jian Hui Shao v.

12   Mukasey, 546 F.3d 138, 157–58 (2d Cir. 2008) (“[W]hen a petitioner bears the burden

13   of proof, h[er] failure to adduce evidence can itself constitute the ‘substantial

14   evidence’ necessary to support the agency’s challenged decision.”).

15          As Pinedo Vasquez was unable to meet her burden of proof for asylum, she

16   necessarily failed to meet her burden for withholding of removal, which requires

17   a higher likelihood of future harm.         See Lecaj v. Holder, 616 F.3d 111, 119–20

18   (2d Cir. 2010). We need not reach Pinedo Vasquez’s argument that we should

                                                 4
 1   overrule Matter of A-B-, 27 I. & N. Dec. 316 (A.G. 2018). Since briefing, the current

 2   Attorney General has vacated that decision, see Matter of A-B-, 28 I. & N. Dec. 307,

 3   309 (A.G. 2021), and the agency’s conclusion that Pinedo Vasquez’s fear of future

 4   harm was not objectively reasonable is dispositive of all relief, see Lecaj, 616 F.3d

5    at 119–20; Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 107 (2d Cir. 2006)

6    (explaining that “remand to the BIA is futile . . . when the [agency] articulates an

7    alternative and sufficient basis for [its] determination”).

8          For the foregoing reasons, the petition for review is DENIED. All pending

9    motions and applications are DENIED and stays VACATED.

10                                          FOR THE COURT:
11                                          Catherine O’Hagan Wolfe,
12                                          Clerk of Court




                                               5